Citation Nr: 0521289	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence (NME) has been 
submitted to reopen a claim of service connection for 
arthritis of the left hip.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

(The decision below amounts to a grant of an application to 
reopen a previously denied claim of service connection for a 
left hip disability.  Consideration of the underlying claim 
of service connection for arthritis of the left hip, and for 
service connection for low back disability, is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)

The Board notes that the veteran submitted a signed form 
authorizing release of medical records in February 2002.  The 
veteran commented on this form that he had tested positive 
for hepatitis C the preceding year, and that he had been told 
by a named doctor at the VA Medical Center (VAMC) in Chicago, 
Illinois that it was suspected that he had received tainted 
blood in the course of surgery at that hospital.  This 
appears to constitute an informal claim for compensation 
under 38 U.S.C.A. § 1151, or for secondary service 
connection, and it is referred to the RO for action as deemed 
appropriate.  See 38 C.F.R. § 3.155(a) (2004).  


FINDINGS OF FACT

1.  An unappealed RO rating decision of August 1999 denied 
service connection for arthritis of the left hip. 

2.  Evidence received since the August 1999 rating decision 
is new, and relates to an unestablished fact necessary to 
substantiate the claim of service connection for arthritis of 
the left hip.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for arthritis of the 
left hip.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers that he injured his left hip while running 
track in high school, and that his personal physician 
diagnosed arthritis.  The veteran further contends that his 
currently diagnosed left hip disability is a result of in-
service aggravation of a pre-existing condition.  

The record shows that the veteran presented evidence of his 
left hip arthritis at the time of his pre-induction physical 
examination in September 1963.  The veteran's induction 
examination in April 1964 noted a history of arthritis, and 
noted that x-rays of the left hip were negative.  The 
veteran's service medical records (SMRs) show complaints 
regarding his left hip as early as September 1964, when x-
rays showed chronic degenerative changes of the left hip.

The veteran contends that he fell from a top bunk aboard ship 
while enroute to Vietnam, which resulted in two weeks of bed 
rest being assigned.  He asserts that this aggravated his 
left hip arthritis disability.  He also contends that 
repetitive lifting of heavy boxes of ammunition on arrival at 
Cam Rhan Bay, Republic of Vietnam, aggravated his pre-
existing condition.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In this case, service connection for 
left hip arthritis was denied by the RO in August 1999, and 
the veteran did not appeal.  Consequently, new and material 
evidence is required to reopen this previously denied claim.  
Id.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Of record at the time of the RO's August 1999 rating decision 
were the veteran's SMRs; reports and treatment records from 
the Porter Memorial Hospital, Valparaiso, Indiana from June 
1987, August 1987 to November 1987, and from April 1994 to 
August 1996; and treatment reports from the VAMC in Chicago, 
Illinois.  

Evidence added to the record since the RO's August 1999 
rating decision include statements from the veteran and the 
veteran's representative; medical records from VAMC Chicago 
for the period April 1997 to March 2002; statements from the 
veteran's private physician dated in November 2001 and March 
2004; a statement from the veteran's mother; treatment 
records from Porter Memorial Hospital from August 1989; 
treatment records from Northwest Indiana Physical Therapy 
from August and September 1995 and April 1996; and the 
transcript of a formal hearing conducted at the RO in March 
2004.

The Board finds that the evidence added to the record since 
the RO's August 1999 rating decision is new in that, for the 
most part, it had not been previously submitted.  The Board 
also finds that this new evidence is material, principally 
because of the veteran's physician's statement of March 2004 
which opined that the veteran's hip disability is related to 
his military service.  The veteran's mother's April 2002 
statement that he was diagnosed with arthritis in the left 
hip prior to service, and which describes the difficulties he 
experienced in the period after service, also supports his 
claim.  Further, the veteran's contentions at his March 2004 
hearing regarding aggravating incidents in service are also 
supportive of his claim.  Thus, the Board finds that the 
evidence submitted is both new and material.  Accordingly, 
the Board finds that the appellant's claim of entitlement to 
service connection for arthritis of the left hip is reopened.  
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence to reopen a claim of service 
connection for arthritis of the left hip has been presented; 
to this extent, the appeal is granted.


REMAND

In a May 2002 statement, the veteran contended that some of 
his treatment records were missing.  The Board also notes 
that the veteran has provided a March 1966 statement from his 
commanding officer stating that the veteran's medical records 
were misplaced prior to rotation into Vietnam.  The Board 
notes, however, that it appears that the veteran's medical 
record was eventually found, because the SMRs appear to be 
substantially complete.  The SMRs of record contain the 
report of his pre-induction and induction physicals, as well 
as treatment records from 1964 and 1965, prior to leaving for 
Vietnam.  Nevertheless, on remand, the veteran should be 
asked to identify any potentially missing records.

The veteran has said that he was treated for a fall aboard 
ship, but there is no evidence of this in the veteran's file, 
and there is no indication that the RO has made any attempt 
to locate these records.  On remand, the RO should attempt to 
obtain any treatment records associated with this alleged 
shipboard incident.  

Finally, the record does not show that the veteran has ever 
had a VA examination designed to determine whether his 
claimed disabilities are related to his military service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit any 
pertinent information or evidence 
that he may have in his possession 
which was not previously submitted.  

The veteran should also be asked to 
identify each in-service incident 
that he believes is related to his 
claims.  They should be identified 
as to time, place, and place of 
treatment in order to facilitate a 
search for them.  The veteran should 
also be asked to identify the ship 
on which he contends he suffered a 
fall from his bunk, and the 
approximate date of the fall.

The RO should then attempt by all 
appropriate means to obtain any 
records that may be related to any 
incident described by the veteran.

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and etiology of any left 
hip and low back disorder.  For each 
diagnosis, a medical opinion should 
be provided as to the medical 
probabilities that it originated 
coincident with military service or 
was caused by any in-service event, 
or was made worse by the veteran's 
military service.  The examiner 
should also provide an opinion as to 
whether it is as likely as not that 
any identified low back disability 
has been caused or made worse by the 
veteran's left hip disability. 

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


